REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the "Agreement") is made as of August 11,
2009 by and between Weikang Bio-Technology Group Company, Inc., a Nevada
corporation (the "Company"), and ARC China, Inc., a Shanghai corporation (the
"Investor"), pursuant to a Securities Purchase Agreement dated as of the date
hereof by and among the Company, the Investor and Corporate Stock Transfer,
Inc., as escrow agent (the "Securities Purchase Agreement"). Capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Securities Purchase Agreement.


RECITALS


WHEREAS, the Company sold up to an aggregate of 4,768,877 shares (the "Preferred
Shares") of its newly-designated Series A Convertible Preferred Stock of the
Company, par value $0.01 per share, convertible into shares ("Shares") of the
Company's common stock, par value $0.00001 per share (the "Common Stock"), and
warrants (the "Warrants") to purchase 2,384,438 Shares, at an exercise price of
$2.75 per share (the "Warrant Shares," and together with the Shares, the
"Securities"), to the Investor in a series of private placement offerings
pursuant to the terms of the Securities Purchase Agreement (collectively, the
"Offering"); and


WHEREAS, the execution and delivery of this Agreement by the Company is a
condition to the completion of the Offering.


NOW, THEREFORE, the parties hereto agree as follows:


1.
Registration Procedures and Expenses. The Company shall:



(a)      subject to receipt of necessary information from the Investor, use its
commercially reasonable efforts to cause a Registration Statement on Form S-3,
or on such other form as is available to the Company (the "Initial Registration
Statement"), to be filed with the Securities and Exchange Commission ("SEC"),
within 30 calendar days following the last Closing Date of the Offering (the
"Trigger Date"), to enable the resale of the Securities by the Investor from
time to time. Notwithstanding the registration obligations set forth in the
first sentence of this Section 1(a), in the event the SEC informs the Company
that all of the Securities cannot, as a result of the application of Rule 415
under the Securities Act of 1933, as amended (the "Securities Act"), be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the holders
thereof, (ii) use its best efforts to file amendments to the Initial
Registration Statement as required by the SEC, or (iii) withdraw the Initial
Registration Statement and file a new registration statement (a "New
Registration Statement," and together with the Initial Registration Statement,
the "Registration Statement"), in either case covering the maximum number of
Securities permitted to be registered by the SEC on Form S-3 or such other form
available to register for resale the Securities as a secondary offering, with
the number of Securities included on such amendment or the New Registration
Statement cut back proportionally for the Investor; provided, however, that
prior to filing such amendment or New Registration Statement, the Company shall
be obligated to use its best efforts to advocate with the SEC for the
registration of all of the Securities in accordance with SEC policies. In the
event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (ii) or (iii) above,
the Company will use its commercially reasonable efforts to file with the SEC,
as promptly as allowed by the SEC, one or more registration statements on Form
S-3 or such other form available to register for resale those Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      subject to receipt of necessary information from the Investor, use its
commercially reasonable efforts to cause the Registration Statement to become
effective no later than the date that is the earlier of 90 calendar days after
the Trigger Date (or, in the event of a "full review" of the Registration
Statement by the SEC, 150 calendar days after the Trigger Date) or five days
after the SEC declares the Registration Statement effective (the "Required
Effective Date"). If the Registration Statement (i) has not been filed by the
Required Filing Date or (ii) has not been declared effective by the SEC on or
before the Required Effective Date, the Company shall, on the Business Day
immediately following the Required Filing Date or the Required Effective Date,
as the case may be, and each 30th day thereafter, make a payment to the Investor
as partial compensation for such delay (the "Late Registration Payments") equal
to one percent of the purchase price paid for the Preferred Shares purchased by
the Investor and not previously sold by the Investor until the Registration
Statement is filed or declared effective by the SEC, as the case may be;
provided, however, that in no event shall the payments made pursuant to this
Subsection (b) if any, exceed in the aggregate 10% of the purchase price. Late
Registration Payments will be prorated on a daily basis during each 30-day
period and will be paid to the Investor either (at the election of the Company)
(i) in Preferred Shares, or (ii) by wire transfer or check, within five Business
Days after the earlier of (x) the end of each 30-day period following the
Required Effective Date or (y) the effective date of the Registration Statement;


(c)      subject to a Suspension (as defined in Section 2(c)) being in effect,
use its commercially reasonable efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the related
prospectus (the "Prospectus") as may be necessary to keep the Registration
Statement current and effective for a period ending on the earlier of (i) the
second anniversary of the Trigger Date, (ii) the date on which the Investor may
sell the Securities pursuant to Rule 144 under the Securities Act or any
successor rule ("Rule 144") without volume or manner of sale restrictions, or
(iii) such time as all Securities purchased by the Investor in the Offering have
been sold (A) pursuant to a registration statement, (B) to or through a broker,
dealer or underwriter in a public distribution or a public securities
transaction, or (C) in a transaction exempt from the registration and prospectus
delivery requirements of the Securities Act under Section 4(1) thereof so that
all transfer restrictions and restrictive legends with respect thereto, if any,
are removed upon the consummation of such sale, and to notify the Investor
promptly upon the Registration Statement and each post-effective amendment
thereto, being declared effective by the SEC;


(d)      furnish to the Investor such number of copies of the Registration
Statement and the Prospectus (including supplemental prospectuses)
(collectively, the "Prospectuses") as the Investor may reasonably request, in
order to facilitate the public sale or other disposition of all or any of the
Securities by the Investor;
 
2

--------------------------------------------------------------------------------


 
(e)      file documents required of the Company for customary blue sky clearance
in states specified in writing by the Investor; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;


(f)      bear all expenses (other than underwriting discounts and commissions,
if any) in connection with the procedures in paragraph (a) through (e) of this
Section 1 and the registration of the Securities pursuant to the Registration
Statement;


(g)      advise the Investor, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and


(h)      with a view to making available to the Investor the benefits of Rule
144 and any other rule or regulation of the SEC that may at any time permit the
Investor to sell Securities to the public without registration, the Company
covenants and agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Investor's Securities
may be resold pursuant to Rule 144 or any other rule of similar effect or (B)
such date as all of the Investor's Securities shall have been resold; (ii) file
with the SEC in a timely manner all reports and other documents required of the
Company under the Securities Act and under the Securities Exchange Act of 1934,
as amended (the "Exchange Act"); and (iii) furnish to the Investor upon request,
as long as the Investor owns any Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the Securities
Act and the Exchange Act, (B) a copy of the Company's most recent Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other information as
may be reasonably requested in order to avail the Investor of any rule or
regulation of the SEC that permits the selling of any such Securities without
registration.
 
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1 that the Investor shall furnish to the Company
such information regarding itself, the Securities to be sold by the Investor,
and the intended method of disposition of such securities as shall be required
to effect the registration of the Securities.
 
The Company understands that the Investor disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.


2.
Transfer of Shares After Registration; Suspension.



(a)      The Investor agrees that it will not effect any disposition of the
Securities or its right to purchase the Securities that would constitute a sale
within the meaning of the Securities Act other than transactions exempt from the
registration requirements of the Securities Act, as contemplated in the
Registration Statement and as described below, and that it will promptly notify
the Company of any material changes in the information set forth in the
Registration Statement regarding the Investor or its plan of distribution.
 
 
3

--------------------------------------------------------------------------------

 

(b)      Except in the event that Subsection (c) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Securities being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Investor copies of any documents filed pursuant
to Section 2(b)(i); and (iii) upon request, inform the Investor that the Company
has complied with its obligations in Section 2(b)(i) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify the Investor to that
effect, will use its commercially reasonable efforts to secure the effectiveness
of such post-effective amendment as promptly as possible and will promptly
notify the Investor pursuant to Section 2(b)(i) hereof when the amendment has
become effective).


(c)      Subject to Subsection (d) below, in the event: (i) of any request by
the SEC or any other federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation of any proceeding for such purpose; or
(iv) of any event or circumstance which necessitates the making of any changes
in the Registration Statement or Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; then the Company shall promptly deliver a certificate in
writing to the Investor (the "Suspension Notice") to the effect of the foregoing
and, upon receipt of such Suspension Notice, the Investor will refrain from
selling any Securities pursuant to the Registration Statement (a "Suspension")
until the Investor is advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as soon as reasonably practicable after delivery of a Suspension
Notice to the Investor. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Investor,
the Investor shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 2(c). The Investor
covenants that from the date hereof it will maintain in confidence the receipt
and content of any Suspension Notice provided in accordance with this Section
2(c) in accordance with and subject to the Securities Purchase Agreement.


4

--------------------------------------------------------------------------------


 
(d)      Notwithstanding the foregoing paragraphs of this Section 2, the Company
shall use its commercially reasonable efforts to ensure that (i) a Suspension
shall not exceed 60 days individually and (ii) no more than two Suspensions
shall occur during any 12-month period.
 
(e)      If a Suspension is not then in effect, the Investor may sell Securities
under the Registration Statement, provided that it complies with any applicable
prospectus delivery requirements. Upon receipt of a request therefor, the
Company will provide an adequate number of current Prospectuses to the Investor
and to any other parties requiring such Prospectuses.


(f)      In the event of a sale of Securities by the Investor, unless such
requirement is waived by the Company in writing, the Investor must also deliver
to the Company's transfer agent, with a copy to the Company, a certificate of
subsequent sale substantially in the form attached hereto as Exhibit A (a
"Certificate of Subsequent Sale"), so that the Securities may be properly
transferred.


(g)      The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent shall issue, in connection with the sale of the
Securities, certificates representing such Securities without restrictive
legends, provided the Securities are to be sold pursuant to the Prospectus
contained in the Registration Statement and the transfer agent receives a
Certificate of Subsequent Sale. Upon receipt of such opinion, the Company shall
cause the transfer agent to confirm, for the benefit of the Investor, that no
further opinion of counsel is required at the time of transfer in order to issue
such Securities without restrictive legends.
 
The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Securities from the Investor, if (a)
the sale of such Securities is registered under the Registration Statement
(including registration pursuant to Rule 415 under the Securities Act) and the
Investor has delivered a Certificate of Subsequent Sale to the transfer agent;
(b) the holder has provided the Company with an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Securities
may be made without registration under the Securities Act; or (c) such
Securities are sold in compliance with Rule 144 under the Securities Act.


3.
Indemnification. For the purpose of this Section 3:



(a)      the term "Selling Stockholder" shall mean the Investor and each person,
if any, who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act;


(b)      the term "Registration Statement" shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 1; and


5

--------------------------------------------------------------------------------


 
(c)      the term "untrue statement" shall mean any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, not misleading.
 
(d)      (i)      The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in the
Agreement or the failure of the Company to perform its obligations hereunder, or
(iii) any failure by the Company to fulfill any undertaking included in the
Registration Statement, and the Company will reimburse such Selling Stockholder
for any reasonable legal expense or other actual accountable out of pocket
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, an untrue statement made in such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Selling Stockholder
specifically for use in preparation of the Registration Statement, or any
inaccuracy in representations made by such Selling Stockholder in the Securities
Purchase Agreement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained in the Securities Purchase Agreement or
Section 2 hereof or any statement or omission in any Prospectus that is
corrected in any subsequent Prospectus that was delivered to the Selling
Stockholder prior to the pertinent sale or sales by the Selling Stockholder.
 
(ii)      The Investor agrees to indemnify and hold harmless the Company (and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act, each officer of the Company who signs the Registration
Statement and each director of the Company) from and against any losses, claims,
damages or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
to comply with the covenants and agreements contained in the Securities Purchase
Agreement or Section 2 hereof, or (ii) any untrue statement of a material fact
contained in the Registration Statement if, and only if, such untrue statement
was made in reliance upon and in conformity with written information furnished
by or on behalf of the Investor specifically for use in preparation of the
Registration Statement, and the Investor will reimburse the Company (or such
officer, director or controlling person), as the case may be, for any reasonable
legal expense or other actual accountable out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim. The obligation to indemnify shall be limited to the net
amount of the proceeds received by the Investor from the sale of the Securities
pursuant to the Registration Statement.
 
6

--------------------------------------------------------------------------------


 
(iii)      Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 3 (except to the extent that such
omission materially and adversely affects the indemnifying party's ability to
defend such action) or from any liability otherwise than under this Section 3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.
 
(iv)      If the indemnification provided for in this Section 3 is unavailable
or insufficient to hold harmless an indemnified party under Subsections 3(d)(i)
or 3(d)(ii) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Company, on the one hand, and the Investor, on the other
hand, in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company, on the one hand, or the Investor, on the other hand, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement. The Company and the Investor agree
that it would not be just and equitable if contribution pursuant to this Section
3(d) were determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this Section 3(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 3(d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 3(d), the Investor shall not be
required to contribute any amount in excess of the amount by which the gross
amount received by the Investor from the sale of the Securities to which such
loss relates exceeds the amount of any damages which the Investor has otherwise
been required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.


7

--------------------------------------------------------------------------------




The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.


4.            Termination of Conditions and Obligations. The conditions
precedent imposed by the Securities Purchase Agreement or this Agreement upon
the transferability of the Securities shall cease and terminate as to any
particular number of the Securities when such Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Securities or at such time as an opinion of
counsel satisfactory to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.


5.            Information Available. So long as the Registration Statement is
effective covering the resale of Securities owned by the Investor, the Company
will furnish (or, to the extent such information is available electronically
through the Company's filings with the SEC, the Company will make available) to
the Investor:


(a)      as soon as practicable after it is available, one copy of (i) its most
recent Annual Report to Stockholders (which Annual Report shall contain
financial statements audited in accordance with generally accepted accounting
principles by an independent registered public accounting firm, and (ii) if not
included in substance in the Annual Report to Stockholders, its most recent
Annual Report on Form 10-K (the foregoing, in each case, excluding exhibits);


(b)      upon the reasonable request of the Investor, all exhibits excluded by
the parenthetical to Subsection (a)(ii) of this Section 5 as filed with the SEC
and all other information that is made available to shareholders; and


8

--------------------------------------------------------------------------------


 
(c)      upon the reasonable request of the Investor, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of the Investor, will
meet with the Investor or a representative thereof at the Company's headquarters
during the Company's normal business hours to discuss all information relevant
for disclosure in the Registration Statement covering the Securities and will
otherwise reasonably cooperate with the Investor conducting an investigation for
the purpose of reducing or eliminating the Investor's exposure to liability
under the Securities Act, including the reasonable production of information at
the Company's headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with the
Investor until and unless the Investor shall have entered into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, with
the Company with respect thereto.
 
6.            Limits on Additional Issuances. Except for the issuance of stock
options, restricted stock and stock appreciation rights under the Company's long
term incentive plans, if any, the issuance of Common Stock purchase warrants, or
the issuance of Common Stock upon the conversion of preferred stock or upon
exercise of outstanding options, warrants and other equity-based rights and the
offering contemplated hereby, the Company will not, for a period of six months
following the Trigger Date, offer for sale or sell any securities unless, in the
opinion of the Company's counsel, such offer or sale does not jeopardize the
availability of exemptions from the registration and qualification requirements
under applicable securities laws with respect to the Offering. The foregoing
shall not apply to securities issued in connection with any acquisition,
including by way of merger, or purchase of stock or all or substantially all of
the assets of any third party. Except for the issuance of stock options,
restricted stock and stock appreciation rights under the Company's long term
incentive plans, the issuance of Common Stock purchase warrants, or the issuance
of Common Stock upon the conversion of preferred stock or upon exercise of
outstanding options, warrants and other equity-based rights and the offering
contemplated hereby, the Company has not engaged in any such offering during the
six-month period prior to the date of this Agreement. The foregoing provisions
shall not prevent the Company from filing a "shelf" registration statement
pursuant to Rule 415 under the Securities Act, but the foregoing provisions
shall apply to any sale of securities thereunder.


7.            Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the Business Day received, (ii) if
delivered by nationally recognized overnight carrier, one Business Day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two Business Days after timely delivery to such
carrier, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be addressed as follows, or to such other address or addresses as may
have been furnished in writing by a party to another party pursuant to this
paragraph:


if to the Company, to:
 
Weikang Bio-Technology Group Company, Inc.
No. 365 Chengde Street, Daowai District, Harbin
Heilongjiang Province, P.R. China 150020
Attention: Yin Wang
Facsimile: [_________________________________]
 
9

--------------------------------------------------------------------------------


 
with a copy to:
 
[________________________________________]
[________________________________________]
[________________________________________]
Attention: [_________________ ______________]
Facsimile: [________________________________]
 
if to the Investor, at the address set forth on the signature page hereto.


8.            Amendments; Waiver. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor. Any waiver of a provision of this Agreement must be in writing and
executed by the party against whom enforcement of such waiver is sought.


9.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign or transfer its rights and obligations hereunder
without the prior written consent of the Investor. The Investor may freely
assign and transfer its rights and obligations hereunder without the prior
written consent of the Company.


10.            Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.


11.            Entire Agreement; Severability. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


12.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without giving
effect to the principles of conflicts of law.


13.            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.


[Remainder of This Page Intentionally Left Blank; Signature Page to Follow]
 
10

--------------------------------------------------------------------------------


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of: August 11, 2009


THE INVESTOR:
 
ARC China, Inc.
   
By:
 
Name: Adam M. Roseman
Title: Chief Executive Officer
 
Address:
 
23 on the Bund
The Bank of China Building, 14th Floor
23 Zhongshan East No. 1 Road
Shanghai 200002, P.R. China
Fax: +86 (21) 63231717



AGREED AND ACCEPTED BY THE COMPANY:
 
Weikang Bio-Technology Group Company, Inc.
   
By:
 
Name:
Yin Wang
Title:
Chief Executive Officer



[Signature Page to Registration Rights Agreement]
 
11

--------------------------------------------------------------------------------


 
EXHIBIT A
 
WEIKANG BIO-TECHNOLOGY GROUP COMPANY, INC.
CERTIFICATE OF SUBSEQUENT SALE
 
Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, Colorado 80209
Attention: Carylyn Bell


RE:
Sale of shares of Common Stock of Weikang Bio-Technology Group Company, Inc.
(the "Company") pursuant to the Company's Prospectus dated _______________, 2009
(the "Prospectus").



Dear Sir/Madam:


The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption "Plan of Distribution" in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.


Selling Stockholder (the beneficial owner):
     
Record Holder (e.g., if held in name of nominee):
     
Restricted Stock Certificate No.(s):
     
Number of Shares Sold:
     
Date of Sale:
 



In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.
 
Dated:_____________
Very truly yours,
       
By:
   
Name:
   
Title:
 

 
 
12

--------------------------------------------------------------------------------

 
